Citation Nr: 1021382	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a basal skull fracture manifested by headaches 
and seizures, for the period prior to October 23, 2008.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a basal skull fracture, for the period beginning 
on and after October 23, 2008.

3.  Entitlement to a separate rating for seizures associated 
with basal skull fracture, for the period since October 23, 
2008.

4.  Entitlement to a separate rating for a psychiatric 
disorder, to include depression and a bipolar disorder, 
associated with residuals of a basal skull fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the Veteran's 
claims file was transferred to the VA RO in Pittsburgh, 
Pennsylvania.  The Pittsburgh RO certified the appeal to the 
Board.  

In August 2009, the Board remanded this case for additional 
development.  Following completion of the requested 
development, the case was returned to the Board.  

In a January 2010 rating decision the Appeals Management 
Center increased the evaluation for the Veteran's disability 
effective October 23, 2008, based on the revised criteria 
pertaining to the evaluation of traumatic brain injury.  The 
Board finds that a separate evaluation for seizures is 
warranted under the revised regulations and therefore, the 
issues have been restated as above.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 20 percent 
for residuals of a basal skull fracture manifested by 
seizures and headaches prior to October 23, 2008; entitlement 
to a rating in excess of 40 percent for residuals of a basal 
skull fracture for the period since October 23, 2008; and 
entitlement to a separate rating for a psychiatric disorder, 
to include depression and a bipolar disorder, associated with 
residuals of a basal skull fracture, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Resolving reasonable doubt in the appellant's favor and with 
application of the revised rating criteria pertaining to 
traumatic brain injuries, the physical dysfunction due to a 
basal skull fracture includes nocturnal episodes/seizures 
occurring approximately two times a month.  


CONCLUSION OF LAW

Since October 23, 2008, a separate 20 percent evaluation is 
warranted for seizures associated with basal skull fracture.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 
8910 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 have been met.  VA 
notified the Veteran in February 2005 and November 2009 
correspondence of the information and evidence needed to 
substantiate and complete a claim for increase, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
He was also provided notice regarding how VA assigns 
disability ratings and effective dates.  The Veteran was 
provided notice of applicable rating criteria in the April 
2006 statement of the case and the January 2010 supplemental 
statement of the case.  The claim was readjudicated in 
January 2010.  

The claims file contains extensive VA medical records and the 
Veteran was most recently provided a VA examination to assess 
the nature and severity of his disability in December 2009.  
On review, the Board grants entitlement to a separate 
evaluation for seizures effective October 23, 2008 based on 
the current evidence of record.  The Board is remanding the 
remaining issues so that records from the Social Security 
Administration and updated VA medical center records can be 
obtained.  The Veteran is not prejudiced by a partial grant 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Rating decision dated in October 1980 granted entitlement to 
service connection for residuals of a basal skull fracture 
manifested by seizure disorder and headaches and assigned a 
40 percent rating effective September 30, 1978.  In January 
1984, the rating was decreased to 20 percent effective April 
1, 1984.  Pursuant to a February 1988 Board decision a March 
1988 rating decision effectuated an award of a 60 percent 
evaluation effective March 31, 1986.  In February 2001, the 
evaluation was decreased to 20 percent effective May 1, 2001.  

In January 2005, the Veteran filed a claim for increase that 
is the subject of the current appeal.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims held that staged ratings are 
appropriate for an increased rating claim that is not on 
appeal from the assignment of an initial rating when the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

Historically, the Veteran's disability has been rated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8045 (brain disease due 
to trauma) and 8910 (grand mal epilepsy) as a single entity.  

Under the rating criteria in effect prior to October 23, 
2008, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, were rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2008).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc. 
recognized as symptomatic of brain trauma, were rated 10 
percent and no more under diagnostic code 9304 in the absence 
of multi-infarct dementia.  The 10 percent rating was not 
combined with any other rating for a disability due to brain 
trauma.  Id.  

Effective October 23, 2008, Diagnostic Code 8045 was revised.  
See 73 Fed. Reg. 54693 (Sept. 23, 2008).  This amendment 
applies to all applications received by VA on and after 
October 23, 2008.  The Veteran's claim for increase was 
received prior to this date.  Notwithstanding, the Veteran 
requested review under the revised regulations and this is 
permitted.  The effective date of any increase based solely 
on the new criteria can be no earlier than October 23, 2008.  

The revised Diagnostic Code 8045 provides that there are 
three main areas of dysfunction that may result from 
traumatic brain injury (TBI) and have profound effects on 
functioning: cognitive, emotional/behavioral, and physical.  
Cognitive impairment is evaluated under the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  Subjective symptoms that are 
residuals of traumatic brain injury, whether or not they are 
part of cognitive impairment, are evaluated under the 
subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2009).  

Residuals with a distinct diagnosis may be evaluated under 
another diagnostic code.  Id.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. 
§ 4.130 when there is a diagnosis of mental disorder.  When 
there is no diagnosis of a mental disorder, 
emotional/behavioral symptoms are evaluated under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction, based on the 
following list, is to be evaluated under an appropriate 
diagnostic code: motor and sensory dysfunction, including 
pain, of the extremities and face; visual impairment; hearing 
loss and tinnitus; loss of sense of smell and taste; 
seizures; gait, coordination, and balance problems; speech 
and other communication difficulties, including aphasia and 
related disorders, and dysarthria; neurogenic bladder; 
neurogenic bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.  Id.  

In January 2010, the RO increased the evaluation for the 
Veteran's residuals of a basal skull fracture to 40 percent 
effective October 23, 2008.  On review, this increase was 
based on cognitive impairment and other residuals of 
traumatic brain injury not otherwise classified.  Although 
the RO noted that physical disabilities that are residuals of 
traumatic brain injury are to be separately evaluated, there 
was no discussion as to whether a separate evaluation for 
seizures was warranted or should be continued.  

As noted above, the revised rating criteria clearly list 
seizures as a physical (neurological) dysfunction that should 
be separately evaluated.  At this juncture, the Board also 
notes that the residuals of basal skull fracture included 
headaches.  On review of the evidence, however, the 
appellant's headaches are not clinically classified as 
migraines or another distinct diagnosis such that they could 
be separately evaluated under another diagnostic code.  
Rather, they appear appropriately contemplated as subjective 
symptoms under the facets of cognitive impairment and other 
residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Prior to October 23, 2008, the Veteran's seizures were 
included in the assigned rating of 20 percent pursuant to 
Diagnostic Code 8910.  38 C.F.R. § 4.124a.

The General Rating Formula for Major and Minor Epileptic 
Seizures provides as follows: a confirmed diagnosis of 
epilepsy with a history of seizures (10 percent); at least 1 
major seizure in the last 2 years or at least 2 minor 
seizures in the last 6 months (20 percent); at least 1 major 
seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly (40 percent).  
38 C.F.R. § 4.124a, Diagnostic Code 8910.  

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Id. at Note (1).  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with starting 
or rhythmic blinking of the eye or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head or 
sudden loss of postural control.  Id. at Note (2).  

The rating criteria for a seizure disorder was not amended in 
October 2008 and remained the same throughout the appellate 
term.  

VA records dated after October 2008 show complaints of 
nocturnal seizures occurring approximately every two weeks.  
A neurology note dated in December 2008 indicates episodes 
increased to about three times a month starting in October 
2008.  The physician noted that the nocturnal episodes were 
thought to possibly be pseudoseizures.  The physician opined 
that even if they were true seizures, they only happened at 
night and did not significantly impair daytime function.  A 
December 2009 primary care note indicates that seizure 
frequency had increased over the past month, and that the 
Veteran had four seizures versus two per month.  The 
appellant felt this was due to an increase in stress.

The Veteran underwent a VA traumatic brain injury examination 
in December 2009.  The examiner noted that daytime seizures 
appeared to be well controlled by medication and previous 
lobectomy.  The Veteran's reported nocturnal events were 
deemed non-epileptic in nature during epilepsy monitoring in 
2006.  He showed a right anterior to mid-temporal inter-ictal 
breach rhythm and focal slowing consistent with the partial 
temporal lobectomy on electroencephalogram.  The diagnostic 
impressions following extensive examination and testing 
included cognitive disorder due to traumatic brain injury, 
seizures, and temporal lobectomy.  

The Board acknowledges that there are some questions 
regarding whether the Veteran's nocturnal episodes are actual 
seizures.  Additionally, the Veteran has been diagnosed with 
sleep apnea which may confuse the issue.  Notwithstanding, 
the Veteran's reported history regarding these episodes has 
been consistent throughout the appeal, and following these 
events he experiences various impairment.  Medical evidence 
documents a long history of a seizure disorder following his 
skull fracture necessitating a temporal lobectomy, and the 
Veteran continues to take multiple antiepileptic medications.  
The reported events occur approximately twice a month.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a separate 20 percent evaluation for seizures is 
warranted effective October 23, 2008.  In making this 
determination, the Board observes that the Veteran's seizures 
were evaluated as 20 percent disabling prior to the 
regulatory change.  

In summary, a separate 20 percent evaluation for seizures as 
a residual of basal skull fracture (traumatic brain injury) 
is established effective October 23, 2008 pursuant to 
Diagnostic Code 8910.  This is in addition to the 40 percent 
evaluation assigned by the RO for cognitive impairment and 
other residuals of traumatic brain injury not otherwise 
classified pursuant to Diagnostic Code 8045.  38 C.F.R. § 
4.124a.

A higher separate 40 percent evaluation for a seizure 
disorder is not in order given that the Veteran has not at 
any time during the appellate term presented evidence of at 
least one major tonic clonic seizure in any six month period 
since October 23, 2008, or an average of at least five to 
eight minor seizures weekly.  38 C.F.R. § 4.124a.


ORDER

Effective October 23, 2008, a separate 20 percent evaluation 
for seizures associated with basal skull fracture is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


REMAND

The claims folder contains voluminous VA records.  In 
February 2005, the Veteran reported that he was not eligible 
for Social Security disability income but had applied for 
Supplemental Security Income from the Social Security 
Administration.  A September 2007 social work note indicates 
that Supplemental Security Income benefits were recently 
awarded.  Unfortunately, it does not appear that Social 
Security records were obtained.  Medical evidence pertaining 
to the Veteran's Social Security claim is potentially 
relevant to the claim currently on appeal and Social Security 
Administration records should be requested.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); Murincsac 
v. Derwinski, 2 Vet. App. 363 (1992).

The evidence of record establishes that the Veteran continues 
to receive VA treatment.  Records from the Pittsburgh VA 
medical center were most recently printed in December 2009.  
On remand, updated VA treatment records should be obtained.  
See 38 C.F.R. § 3.159(c)(2).

Finally, as noted above, where a veteran presents evidence of 
a psychiatric disorder due to a traumatic brain injury, that 
disorder shall be evaluated separately under 38 C.F.R. § 
4.130.  38 C.F.R. § 4.124a.  In this case, while the December 
2009 VA compensation examination was very through, it failed 
to reconcile the multiple diagnoses of depression and a 
bipolar disorder shown in the appellant's VA outpatient 
treatment records.  Accordingly, the Board finds that the 
question of entitlement to a separate rating for a 
psychiatric disorder warrants further development. 

Therefore, the case is REMANDED for the following action:

1.	Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which the award of 
disability benefits was based.  All 
records obtained or any responses 
received must be associated with the 
claims folder.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts 
that were made to locate them, and 
explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to 
the claims.  The claimant must then be 
given an opportunity to respond.

2.	Request complete VA treatment 
records from the Pittsburgh VA medical 
center for the period since December 
2009.  All records obtained or any 
responses received should be 
associated with the claims folder.  If 
the RO cannot locate such records, the 
RO must specifically document the 
attempts that were made to locate 
them, and explain in writing why 
further attempts to locate or obtain 
any government records would be 
futile.  The RO must then: (a) notify 
the claimant of the specific records 
that it is unable to obtain; (b) 
explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.	Thereafter, the Veteran's claims 
files are to be forwarded for review 
by a VA psychiatrist and a 
psychologist to determine the etiology 
of any current psychiatric disorder, 
including dysthymia, depression and a 
bipolar/mood disorder.  An examination 
may be conducted if deemed necessary, 
but is not required.  Based on a 
thorough review of the claims files 
and any examination findings, the 
health care professionals are to 
jointly address in writing whether the 
Veteran currently has any acquired 
psychiatric disorder.  If so, the 
examiners are to jointly address 
whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that any currently diagnosed 
psychiatric disorder is caused or 
aggravated by the appellant's 
residuals of a basal skull fracture?  
A complete rationale must be provided 
for any opinion expressed.

In preparing the opinion the examiners 
must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as 
not" means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non 
relationship.

If the examiners are unable to provide 
an opinion that fact must be stated 
and the reasons why an opinion cannot 
be provided explained.  That is, the 
examiners must specifically explain 
why the causation of any diagnosed 
psychiatric disorder is unknowable.

VA examiners must append a copy of 
their  curriculum vitae to the 
examination report.

4.	Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, the RO should 
readjudicate the following issues: 
entitlement to a rating in excess of 
20 percent for residuals of a basal 
skull fracture manifested by headaches 
and seizures for the period prior to 
October 23, 2008; entitlement to a 
rating in excess of 40 percent for 
residuals of a basal skull fracture 
since October 23, 2008; entitlement to 
a separate rating for an acquired 
psychiatric disorder secondary to 
residuals of a basal skull fracture.  
In considering the appropriate 
evaluation from October 23, 2008, the 
RO must specifically consider the 
three main areas of dysfunction 
(cognitive, emotional/behavioral, and 
physical).  All applicable laws and 
regulations must be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided with a 
supplemental statement of the case.  
An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


